          Case 2:19-cv-00158-SMJ   ECF No. 28   filed 10/26/20   PageID.223 Page 1 of 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




1                                                                   Oct 26, 2020
                                                                        SEAN F. MCAVOY, CLERK


2

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KEITH CORDES, a married individual,         No. 2:19-cv-00158-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     PEND OREILLE COUNTY PUBLIC, a
8    Washington Corporation, F. COLIN
     WILLENBROCK, a married individual,
9
                                Defendants.
10

11           On October 23, 2020, the parties filed a Stipulated Motion to Dismiss with

12   Prejudice, ECF No. 27. Consistent with the parties’ agreement and Federal Rule of

13   Civil Procedure 41(a), IT IS HEREBY ORDERED:

14           1.    The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No.

15                 27, is GRANTED.

16           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

17                 bear their own costs and attorneys’ fees.

18           3.    All pending motions are DENIED AS MOOT.

19           4.    All hearings and other deadlines are STRICKEN.

20   //




     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00158-SMJ     ECF No. 28   filed 10/26/20   PageID.224 Page 2 of 2




1          5.     The Clerk’s Office is directed to CLOSE this file.

2          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4          DATED this 26th day of October 2020.

5
                        ______________________________
6                       SALVADOR MENDOZA, JR.
                        United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
